559 So.2d 410 (1990)
Larry GRAHAM a/k/a Willie Love, Appellant,
v.
STATE of Florida, Appellee.
No. 87-03191.
District Court of Appeal of Florida, Second District.
April 11, 1990.
James Marion Moorman, Public Defender, Bartow, and Stephen Krosschell, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and David R. Gemmer, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Larry Graham a/k/a Willie Love appeals his convictions and sentences for attempted armed robbery with a firearm and possession of a firearm during the commission of a felony. We vacate the conviction and sentence for possession of a firearm during the commission of a felony. Otherwise, we affirm.
*411 Although Graham raises several issues in this appeal, the only issue that has merit stems from Graham's convictions and sentences for the offenses of attempted armed robbery with a firearm and use of a firearm during the commission of a felony. We hold that these dual convictions constitute a violation of double jeopardy under the authority of Perez v. State, 528 So.2d 129 (Fla. 3d DCA 1988).
The conviction and sentence for use of a firearm during the commission of a felony is vacated.
LEHAN, A.C.J., and THREADGILL and PARKER, JJ., concur.